Citation Nr: 0807473	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, granted 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a 30 percent evaluation, effective September 6, 
2002.

In a September 2005 Supplemental Statement of the Case 
(SSOC), the RO increased the evaluation for the veteran's 
PTSD to 50 percent disabling, effective September 6, 2002.  
Thereafter, by way of a June 2007 SSOC, the veteran's PTSD 
was increased to 70 percent disabling, effective August 8, 
2005.  The veteran was advised of the increased rating; 
however, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  See also Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, this appeal continues.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in June 2004, the veteran indicated that he 
wanted to have a hearing before the Board in Washington, DC.  
The veteran was scheduled for a central office hearing on 
March 3, 2008; however, in December 2007, he subsequently 
submitted a statement withdrawing his Board hearing request.  
The Board finds that there is no Board hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an initial evaluation in excess of 70 
percent for PTSD.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the evidentiary record shows that in January 2008, 
the veteran submitted a statement explaining that he has 
received treatment at the local VA Mental Health Clinic and 
will receive future treatment for his disability.  The 
veteran asked VA to consider this information along with his 
future treatment reports.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession; as such these records must be considered in 
deciding the veteran's claim.  Because VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed, 
which includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  All notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, (2007), and Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), must be fully met.

2.  Obtain and associate with the claims 
file all outstanding records of treatment 
pertaining to the veteran's service-
connected PTSD from the Vista Mental 
Health Clinic in Vista, California.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim for entitlement to 
an initial evaluation in excess of 70 
percent for PTSD.  If the benefits sought 
in connection with the claim remain 
denied, the veteran should be provided 
with an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



